[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR CONTEMPT CT Page 1898
The court, having read the file and the court's (Rodrigues, J.) order of July 7, 1992, has come to the conclusion that said order was beyond the necessary to preserve the status quo — and while the title of the order indicates a temporary injunction, it was actually a permanent injunction dressed to look like a temporary injunction. See Stamford v. Kovac 29 Conn. App. 105.
The plaintiff took an appeal of said order and it is presently with our Appellate Court.
This court believes that the issue of any contempt should be stayed until we have heard from the Appellate Court.
The motion for contempt is denied.
McGrath, J. CT Page 1899